DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2014-0022094 A in view of Schmidt (US 2.398,047), both references of which were cited in the Information Disclosure Statement dated January 19, 2022, with a copy of KR 10-2014-0022094 A and its machine translation provided with the Information Disclosure Statement dated November 18, 2020 in parent application 16/951,845.
Regarding claims 1-4 and 8, KR ‘094 discloses a multicore (abstract; machine translation under the heading Description of Embodiments; and Figure), in which the multicore comprises the following structural features:
a first core (1320) having a hollow construction (1311) and made of a water-insoluble material (sand), wherein the first core (1320) has openings at both ends and includes an outer circumferential surface forming an exterior and an inner circumferential surface surrounding the hollow construction (1311) (see Figure); and
a second core (1310) disposed inside the hollow first core (1320) (see Figure).
KR ‘094 fails to teach a coating layer configured to surround the first core.
However, Schmidt discloses a multicore (page 1, left column, line 42 through right column, line 54; page 2, right column, lines 28-40; page 3, right column, lines 18-27; Example 2; and Figure 2), wherein the multicore includes a coating layer (24) on a core (22), for the purpose of protecting the core (page 1, left column, lines 46-49; and page 2, right column, lines 38-40).
Therefore, it would have been obvious to one of ordinary skill in the art to include a coating layer on the core, as taught by Schmidt, onto the multicore disclosed by KR ‘094, in order to protect the core (Schmidt; page 1, left column, lines 46-49; and page 2, right column, lines 38-40).
KR ‘094 discloses the first core being water-insoluble (sand), but as to the second core being soluble (including being made of salt) and having space(s) operable for fluid to flow, it would have been obvious to one of ordinary skill in the art to selectively choose among different materials depending on the type of molten metal to be used in a casting process, in order to sufficiently withstand the heat from high temperatures of molten metal and to obtain adequate control of solidification rate of the molten metal, respectively.  With regard to the types of materials that are suitable for use, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claims 5-7, 9, and 10, the coating layer (24) taught by Schmidt is made of a fire-retardant material and is coated onto an entire length of the core (22), but not at both ends thereof (page 1, left column, lines 42-49; and Figure 2).  Although the combined teachings of KR ‘094 and Schmidt fail to explicitly teach spaces connected to each other to allow longitudinal dispersion of the fluid, it would have been obvious to one of ordinary skill in the art to use materials and/or space(s) onto the first core that allows fluid to pass through, since such a construction would be dependent on the cast molten metal being used, in order to adequately control the solidification rate of the molten metal.  With regard to the types of materials that are suitable for use, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 11,247,264 (which issued from parent application 16/951,845) is cited in PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        August 23, 2022